[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                      FOR THE ELEVENTH CIRCUIT
                                               U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             August 31, 2005
                              No. 04-15050                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D.C. Docket No. 93-04056-CR-4-WS-WCS


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

     versus

LEO LORENZO SULLIVAN,

                                                       Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                         Northern District of Florida
                        _________________________

                              (August 31, 2005)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:
      In 1994 Leo Lorenzo Sullivan was sentenced to 248 months total

imprisonment for bank robbery, in violation of 18 U.S.C. § 2113, and use of a

firearm during a crime of violence, in violation of 18 U.S.C. § 924. Relevant here,

Sullivan was sentenced as a career offender pursuant to U.S.S.G. § 4B1.1 based on

prior state felony convictions. One of those prior state felony convictions has

since been vacated by the state courts. Seeking to be resentenced in the federal

courts without the career-offender enhancement, Sullivan filed a 28 U.S.C. § 1651

petition and a request for resentencing under 18 U.S.C. § 3559(c)(7). The district

court denied relief.

      Because Sullivan’s § 1651 motion is an impermissible second or successive

28 U.S.C. § 2255 motion, we denied a certificate of appealability as to this claim.

Sullivan has nonetheless argued the merits of his motion on appeal. We do not

address those arguments. See Murray v. United States, 145 F.3d 1249, 1251

(11th Cir. 1998) (“[W]e hold that in an appeal brought by an unsuccessful habeas

petitioner, appellate review is limited to the issues specified in the COA.”).

      A COA was not required for Sullivan to appeal the district court’s denial of

relief under § 3559(c)(7). It is to that issue we now turn.

      Whether a district court has jurisdiction to resentence a defendant is a legal

question subject to plenary review. See United States v. Diaz-Clark, 292 F.3d

                                          2
1310, 1315 (11th Cir. 2002) (addressing whether a district court has “inherent

power” to correct an illegal sentence).

      Section 3559(c)(7), on which Sullivan relies, provides: “If the conviction

for a serious violent felony or serious drug offense that was a basis for sentencing

under this subsection is found, pursuant to any appropriate State or Federal

procedure, to be unconstitutional or is vitiated on the explicit basis of innocence,

or if the convicted person is pardoned on the explicit basis of innocence, the

person serving a sentence imposed under this subsection shall be resentenced to

any sentence that was available at the time of the original sentencing.” 18 U.S.C. §

3559(c)(7) (emphasis added).

       Section 3559(c)(7) provides for resentencing only if one was sentenced

“under this subsection.” See § 3559(c)(7). Sullivan was not sentenced under this

subsection, i.e., § 3559(c). His career offender enhancement was based solely on

U.S.S.G. § 4B1.1. Because Sullivan’s recently-vacated state conviction was not a

basis for sentencing him under § 3559(c) and because § 3559(c)(7) provides for

resentencing only if one was sentenced “under this subsection,” Sullivan is not

entitled to relief under § 3559(c)(7).

      One more matter requires attention. Sullivan has filed a motion to

supplement the record on appeal to include a copy of the government’s response in

                                          3
United States v. Johnson, No. 95-377, a case filed in the Eastern District of

Louisiana. That document is irrelevant to whether Sullivan is entitled to relief in

this case. We will deny his motion to supplement the record.

      The district court’s order denying Sullivan § 3559(c)(7) relief is

AFFIRMED. Sullivan’s motion to supplement the record on appeal is DENIED.




                                          4